*426The opinion of the court was delivered June 30, by
Bell, J.
The view taken by the President of the Common Pleas, of the interest acquired by Daniel Ermold, under the undisputed facts of the case, is entirely correct.
The distinction is between partition and conversion. When the former is the object, the husband takes but a life estate in the land not actually paid for with his own proper funds ; but where the estate of the wife is actually converted, the proceeds become the property of the husband by an application of them to his own purposes. Here, it is in uncontradicted proof that the lands which descended from the wife’s father were actually sold and conveyed, and the money arising from them applied in purchase of the house and lot conveyed or to be conveyed to the husband. This fact brings the case within the distinction pointed .out in Weeks v. Haas, 3 W. & Ser. 520. Besides, the property in dispute came to the plaintiff immediately from Adam her brother, and not from her father. It is therefore not within the purview of the cases cited for the plaintiff.
Under this aspect of the case, it is immaterial whether a deed was actually executed to the husband, or not, and consequently indifferent whether what the court said upon that point be well founded. Judgment affirmed.